internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc fip plr-136125-01 date date number release date index number legend adviser funds state year a dear this is in response to your letter dated date requesting rulings on behalf of a group of mutual funds funds as their authorized representative each fund seeks consent to revoke an election previously made under sec_4982 of the internal_revenue_code effective for the calendar_year and subsequent years additionally each fund requests that in calculating its required distributions under sec_4982 for the year ending date for purposes of sec_4982 sec_4982 sec_4982 and sec_4982 the capital_gain_net_income and foreign_currency gains and losses for each fund be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses during the eleven-month period from date through date facts each fund is either an open-end management investment_company organized as a_trust with transferable shares under the laws of state and registered under the investment_company act of u s c sec_80a-1 et seq as amended or is a separate series of such a management investment_company advisor acts as the administrator and the investment_advisor to each of the funds each fund has qualified and elected to be treated as a regulated_investment_company ric under subchapter_m part i of chapter of the code each fund operates in a manner intended to continue to qualify it as a ric and the policy of each fund is to distribute all or substantially_all of its income so that each fund and its shareholders will be taxed in accordance with sec_852 each fund is treated as a separate corporation for tax purposes under sec_851 each fund uses an accrual_method of accounting for tax and financial reporting purposes each fund has historically had a tax_year ending on november in order to coordinate the income_tax provisions applicable to a ric and the provisions of sec_4982 each fund elected on form under sec_4982 to use its tax_year ending november in lieu of the 1-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 and sec_4982 each fund first made an election pursuant to sec_4982 for calender year year a at the time it originally made the election each fund believed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital and foreign_currency gains and losses under the excise_tax and subchapter_m regimes each fund’s experience however has been that the election has created additional administrative burdens and complexities primarily due to increasingly strict market-driven time constraints in declaring and paying required distributions for excise_tax purposes each fund must estimate its total net realized capital_gains for november to compute and declare its required distributions for excise_tax purposes these gains and losses cannot be predicted with any reasonable degree of accuracy therefore each fund may have to limit its trading activities involving capital_gains_and_losses such a situation can result in missed trading opportunities as dictated by market price fluctuations and may run contrary to each fund’s fiduciary responsibility to its shareholders further the promulgation of treasury regulations coordinating the excise_tax and subchapter_m rules has greatly reduced the administrative burden referred to above b c each fund represents that a the desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election in order to preserve or secure a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election and d it will not make a subsequent election under sec_4982 for at least five calendar years following the year of the grant of revocation law and analysis sec_4982 which was enacted as part of the tax_reform_act_of_1986 and is effective for calendar years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of a percent of the ric's ordinary_income for such calendar_year plus b percent of the ric's capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that for purposes of sec_4982 in general the term ordinary_income means investment_company_taxable_income as defined in sec_852 but determined with certain adjustments including treating the calendar_year as the company’s taxable_year sec_4982 provides that for purposes of sec_4982 in general the term capital_gain_net_income has the meaning given to that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 reduces the ric's capital_gain_net_income but not below the ric's net_capital_gain by the amount of the ric's net ordinary_loss for the calendar_year sec_4982 provides that for purposes of sec_4982 the term net_capital_gain has the meaning given that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined under sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss which is attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but shall be taken into account in determining the ordinary_income of the ric for the following calendar_year in the case of any ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october based on the information submitted and the representations made we conclude that each fund desires to revoke its election under sec_4982 because of administrative burdens and not because of any federal tax-related financial burden caused by the election each fund does not seek to revoke its election to preserve or secure a federal tax_benefit additionally each fund will neither benefit through hindsight nor prejudice the interests of the government by being permitted to revoke the election conclusions accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by each fund under sec_4982 effective for the calendar_year and subsequent years additionally in calculating each fund’s required_distribution under sec_4982 for the year ending date for purposes of sec_4982 sec_4982 sec_4982 and sec_4982 the capital_gain_net_income and foreign_currency gains and losses shall be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses during the eleven-month period from date through date as a condition to the secretary's consenting to the revocations pursuant to sec_4982 each fund may not make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies that is the year sec_2002 through except as specifically ruled upon above no opinion is expressed or implied as to the treatment of each fund for federal excise or income_tax purposes other than as specified herein in particular no opinion is expressed concerning each fund’s qualification as a ric this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax returns filed by each fund for the first tax_year to which this letter applies sincerely alvin j kraft chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for purposes
